


116 HR 7267 IH: Patients Before Profits Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7267
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Ms. Porter (for herself and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XXVII of the Public Health Service Act, the Employee Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986 to prohibit a group health plan and a health insurance issuer offering group or individual health insurance coverage from reducing contracted rates, or terminating contracts, with health care providers during a public health emergency.


1.Short titleThis Act may be cited as the Patients Before Profits Act of 2020. 2.Prohibiting a group health plan and a health insurance issuer offering group or individual health insurance coverage from reducing contracted rates, or terminating contracts, with health care providers during a public health emergency (a)PHSASubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:

2730.Prohibition on reduction of rates and termination of contracts during public health emergencies
(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage may not, with respect to a health care provider located in an emergency area during an emergency period that, as of the day before the date of the beginning of such period, had in effect a contractual relationship for furnishing items and services under such plan or coverage— (1)provide for an amount of reimbursement for any such item or service furnished by such provider during such period that is less than the amount of such reimbursement that would have been payable under such plan or coverage had such item or service been furnished by such provider on such day; or
(2)terminate such relationship during such period;unless such lesser reimbursement or such termination is based on fraud, abuse, or other quality concerns with respect to such provider or such provider being placed on the exclusion list maintained by the Inspector General of the Department of Health and Human Services.  (b)DefinitionsFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists a public health emergency declared by the Secretary pursuant to section 319.. 
(b)ERISA
(1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:  716.Prohibition on reduction of rates and termination of contracts during public health emergencies (a)In generalA group health plan and a health insurance issuer offering group health insurance coverage may not, with respect to a health care provider located in an emergency area during an emergency period that, as of the day before the date of the beginning of such period, had in effect a contractual relationship for furnishing items and services under such plan or coverage—
(1)provide for an amount of reimbursement for any such item or service furnished by such provider during such period that is less than the amount of such reimbursement that would have been payable under such plan or coverage had such item or service been furnished by such provider on such day; or (2)terminate such relationship during such period;unless such lesser reimbursement or such termination is based on fraud, abuse, or other quality concerns with respect to such provider or such provider being placed on the exclusion list maintained by the Inspector General of the Department of Health and Human Services. 
(b)DefinitionsFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists a public health emergency declared by the Secretary pursuant to section 319.. (2)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 714 the following new items:


Sec. 715. Additional market reforms. 
Sec. 716. Prohibition on reduction of rates and termination of contracts during public health emergencies..
(c)IRC
(1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  9816.Prohibition on reduction of rates and termination of contracts during public health emergencies (a)In generalA group health plan may not, with respect to a health care provider located in an emergency area during an emergency period that, as of the day before the date of the beginning of such period, had in effect a contractual relationship for furnishing items and services under such plan—
(1)provide for an amount of reimbursement for any such item or service furnished by such provider during such period that is less than the amount of such reimbursement that would have been payable under such plan had such item or service been furnished by such provider on such day; or (2)terminate such relationship during such period;unless such lesser reimbursement or such termination is based on fraud, abuse, or other quality concerns with respect to such provider or such provider being placed on the exclusion list maintained by the Inspector General of the Department of Health and Human Services. 
(b)DefinitionsFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists a public health emergency declared by the Secretary pursuant to section 319.. (2)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end the following new items:


Sec. 9815. Additional market reforms. 
Sec. 9816. Prohibition on reduction of rates and termination of contracts during public health emergencies..
(d)Effective dateThe amendment made by this section shall apply with respect to public health emergencies declared by the Secretary of Health and Human Services on or after January 31, 2020, and items and services furnished, and terminations occurring, on or after the date of the enactment of this Act.   